IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

SANYO ELECTRIC CO., LTD.,            )
                                     )
           Plaintiff,                )
                                     )
     v.                              )     C.A. No. 2018-0723-MTZ
                                     )
INTEL CORPORATION,                   )
                                     )
           Defendant.                )

                          MEMORANDUM OPINION
                        Date Submitted: November 18, 2020
                         Date Decided: February 26, 2021

Todd C. Schiltz, FAEGRE DRINKER BIDDLE & REATH LLP, Wilmington,
Delaware; David Ben-Meir, NORTON ROSE FULBRIGHT US LLP, Los Angeles,
California; Mark Eberhard, Erik Janitens, and Jaime Stark, NORTON ROSE
FULBRIGHT US LLP, Houston, Texas, Attorneys for Plaintiff and Counterclaim
Defendant Sanyo Electric Co., Ltd.

Jack B. Blumenfeld and Jennifer Ying, MORRIS, NICHOLS, ARSHT &
TUNNELL LLP, Wilmington, Delaware; Tiffany P. Cunningham, PERKINS COIE
LLP, Chicago, Illinois; Chad S. Campbell, Tyler R. Bowen, and Bryan Banks,
PERKINS COIE LLP, Phoenix, Arizona, Attorneys for Defendant and Counterclaim
Plaintiff Intel Corporation.



ZURN, Vice Chancellor.
         Cross licensing is common in the computer and semiconductor industries, in

which complex products are susceptible of being covered by hundreds of patents.1

Generally, a cross license is “an agreement between two or more patentees to

exchange licenses for their mutual benefit and use of the licensed products,”

allowing each contracting party to participate in what would otherwise amount to

patent infringement.2 Competitors in a common field of innovation come together

and agree in advance that neither will be precluded by the other’s patents from

introducing new products or adopting new processes.3 “As a result of the cross

license, the industry leaders are effectively unable to use patents against one

another.”4

         The parties here, market leaders in the computer and semiconductor industry,

have been counterparties to a cross license since 1982. This action arises from a


1
   Cecil D. Quillen, Jr., Cornerstone Rsch., American Law Institute-American Bar
Association Continuing Legal Education Advanced New ALI-ABA Course of Study,
Intellectual Property Licensing in Today’s “E-conomy”, Licensing Strategies for
Innovators 242 (May 29–30, 2003) (transcript available in West’s ALI database at SH087
ALI-ABA 235); see also John H. Barton, Patents and Antitrust: A Rethinking in Light of
Patent Breadth and Sequential Innovation, 65 Antitrust L.J. 449, 462 (“Normally, when
confronted with a variety of patents having overlapping claims and owned by a number of
different firms, cross-licenses are negotiated, if only to avoid conflict over mutually
blocking patents. The arrangements may relate only to current technologies or may affect
future technologies as well. . . . Among the most important examples of such cross-licenses
is the semiconductor fabrication sector.”).
2
    License, Black’s Law Dictionary (11th ed. 2019) (defining “cross-license”).
3
    See Quillen, supra note 1, at 243.
4
    Barton, supra note 1, at 463.


                                              1
June 30, 2006 Patent Cross License Agreement (the “Cross License”) between

Plaintiff and Counterclaim Defendant Sanyo Electric Co., Ltd. (“Sanyo”) and

Defendant and Counterclaim Plaintiff Intel Corporation (“Intel”). Sanyo and Intel

have cross-moved for summary judgment on a number of issues, centering on

whether the Cross License permits Intel to make and sell Wi-Fi adapters under

Sanyo’s patents. This memorandum opinion resolves those cross motions with

respect to the Cross License’s scope and the parties’ rights thereunder, as well as

whether reformation is available as a remedy to Sanyo. For the reasons that follow,

partial summary judgment is entered in Intel’s favor regarding the scope of the Cross

License as written, with the caveat that Sanyo may still be able to prevail on

reformation of the Cross License.




                                         2
      I.      BACKGROUND5

           Intel is a Delaware corporation and a leading manufacturer, designer, and

supplier of integrated circuit products, also called chips or semiconductor devices.6

For fifty years, Intel has designed, manufactured, and supplied a variety of chips,

including microprocessors, digital signal processors, network processors,

application processors, memory chips, radio frequency chips, and many others.7

Intel’s contractual counterparty and competitor, Sanyo, is a Japanese corporation.8

Historically, Sanyo has manufactured televisions and other consumer electronics,

mobile phones, rechargeable batteries, solar cells, and a range of integrated circuit




5
  Citations in the form of “Am. Compl. ¶ ––” refer to Sanyo’s Amended Complaint,
available at Docket Item (“D.I.”) 28. Citations in the form of “Countercl. ¶ ––” refer to
Intel’s Counterclaim, available at D.I. 32. Citations in the form of “Cross License § ––”
refer to the Cross License, available as Exhibit 1 to Sanyo’s Amended Compliant and
Exhibit A to Intel’s Counterclaim. Citations in the form of “Kitchin Decl. ––” refer to the
Declaration of Duncan Kitchin in Support of Intel Corporation’s Motion for Partial
Summary Judgment, available at D.I. 109. Citations in the form of “Counsel Decl. ––”
refer to the Counsel Declaration (Nathan Kassebaum) in Support of Intel Corporation’s
Motion for Partial Summary Judgment, available at D.I. 109. Citations in the form of
“Def.’s Ex. ––” refer to exhibits to the Counsel Declaration, available at D.I. 109 and
D.I. 110. Citations in the form of “Pl.’s Ex. ––” refer to exhibits to the Transmittal
Affidavit of Todd C. Schiltz in Support of Sanyo’s Cross Motion for Partial Summary
Judgment and in Opposition to Intel’s Motion for Partial Summary Judgment, available at
D.I. 123, D.I. 124, D.I. 125, and D.I. 126.
6
    See Def.’s Ex. 1 at 5; Def.’s Ex. 2 at 1.
7
    See Def.’s Ex. 1 at 5.
8
  Am. Compl. ¶ 23. Sanyo is now a wholly owned subsidiary of Panasonic Corporation.
Id.


                                                3
products, including microcontrollers and specialized chips for televisions and solar

cells.9

          Intel and Sanyo first entered a long-term, portfolio-wide patent cross license

agreement in 1982.10 More than two decades later, in 2005, they began negotiating

a new agreement to capture additional patents that had issued in the interim. 11 The

parties’ negotiations lasted over a year, spanned several drafts, emails, and in-person

meetings, and culminated in the final Cross License.12 After extensive negotiations,

including over whether chips mounted on cards—specifically Wi-Fi adapters

referred to as Wireless Communication Modules (“WCMs”)—were included in the

Cross License,13 the parties signed the final Cross License, which became effective

on June 30, 2006.14          The Cross License punctuated the parties’ extensive

negotiations with an integration clause.15




9
    See Def.’s Ex. 3.
10
     Def.’s Ex. 4.
11
     See Am. Compl. ¶ 25.
12
   See, e.g., id. ¶¶ 8, 30; Pl.’s Ex. 9; Pl.’s Ex. 22; Pl.’s Ex. 23; Pl.’s Ex. 24; Pl.’s Ex. 25;
Pl.’s Ex. 26; Pl.’s Ex. 27; Pl.’s Ex. 29; Pl.’s Ex. 30.
13
  See, e.g., Pl.’s Ex. 10; Pl.’s Ex. 11; Pl.’s Ex. 12; Pl.’s Ex. 13; Pl.’s Ex. 14; Pl.’s Ex. 15;
Pl.’s Ex. 27; Pl.’s Ex. 29; Pl.’s Ex. 31; Pl.’s Ex. 32; Pl.’s Ex. 33; Pl.’s Ex. 34; Pl.’s Ex. 35;
Pl.’s Ex. 36; Def.’s Ex. 11; Def.’s Ex. 14; Def.’s Ex. 15; Def.’s Ex. 16.
14
     See generally Cross License.
15
     Id. § 6.6.


                                               4
          The Cross License addresses the manufacture of, sale of, and materials and

components used in computer chips, memory, processors, central processing units,

solar cells, displays, and more.16           The relevant provisions here grant Intel a

nonexclusive license under Sanyo’s patents to “make, use, sell (directly and/or

indirectly), offer to sell, import and otherwise dispose of” Intel Licensed Products,17

which include “any product that constitutes an Integrated Circuit.”18 The dispute in

this case concerns the Cross License’s definitions of “Intel Licensed Product” and

“Integrated Circuit,” and the actions the Cross License allows Intel to take with those

items.

          The parties agree that, at bottom, an Integrated Circuit is a computer chip.19

Such chips are used to make up the processing and memory of modern computers.20

A chip is “a device consisting of a number of connected circuit elements, such as

transistors and resistors, fabricated on a single chip of silicon crystal or other




16
     See, e.g., id. §§ 1, 3.
17
     Id. § 3.1(a).
18
     Id. § 1.13; see also id. § 1.6 (defining “Integrated Circuit”).
19
   See Pl.’s Ex. 3 at 98 (defining “chip” by referring to “integrated circuit”); id. at 277
(defining “integrated circuit”); Pl.’s Ex. 1 ¶ 67 (“An integrated circuit is . . . [a]lso called:
chip.’”); id. ¶ 240 (“Based on the foregoing, one in the industry would conclude that 1.6(a)
is a definition of what is conventionally known as a chip, or integrated circuit—the term
sought to be defined.”). Both Sanyo and Intel have served expert reports that provide the
parties’ views on technical aspects of the Cross License. See Pl.’s Ex. 1; Pl.’s Ex. 2.
20
     See, e.g., Pl.’s Ex. 1 ¶ 70.


                                                 5
semiconductor materials.”21 The silicon portion of the chip is a semiconducting

substrate.22      The silicon is typically hermetically sealed in packaging, with

conductive leads protruding from it that enable portions of the chip to connect to

other components.23 Chips are often mounted on printed circuit boards (“PCBs”) to

form what are known as cards or adapters that can be plugged into a computer to

provide additional functionality.24 Such cards and adapters include, among other

things, wireless adapters or cards that provide computers with wireless internet

capabilities; such adapters are sometimes referred to as WCMs.25




21
     Pl.’s Ex. 3 at 277; accord Pl.’s Ex. 1 ¶ 67.
22
     See Pl.’s Ex. 3 at 472; Pl.’s Ex. 1 ¶¶ 66, 184.
23
     See Pl.’s Ex. 1 ¶¶ 102–15, 203, 205.
24
   See Pl.’s Ex. 3 at 84 (defining “card” as “[a] printed circuit board or adapter that can be
plugged into a computer to provide added functionality or new capability,” explaining that
“[t]hese cards provide specialized services, such as mouse support and modem capabilities,
that are not built into the computer,” and cross-referencing “adapter, board, printed circuit
board”); id. at 419 (defining a PCB as a “flat board made of nonconducting material, such
as plastic of fiberglass on which chips and other electronic components are mounted”);
Pl.’s Ex. 1 ¶ 39 (describing Wi-Fi adapters as “products generally consist[ing] of specialty
baseband and MAC chips assembled on a printed circuit board with other components that
are necessary to enable Wi-Fi communications”); id. ¶ 109 (describing how an integrated
circuit is mounted on a PCB).
25
  See Kitchin Decl. ¶¶ 6–17; see also Pl.’s Ex. 1 ¶ 39 (describing various Intel Wi-Fi
adapters or cards and referring to “these wireless cards as ‘wireless communication
modules’ or ‘WCM’”).


                                                    6
         After executing the Cross License, Intel began producing Intel-designed,

single-chip MAC/baseband/radio processors for Wi-Fi (the “Wi-Fi Chips”).26 The

parties agree that the Wi-Fi Chips are Integrated Circuits under the Cross License.27

Each Wi-Fi Chip is mounted on a wireless adapter card that plugs into a computer’s

main system board.28 When the Wi-Fi Chip is mounted on the adapter board, or

PCB, it forms a WCM (the “Intel WCM”).29




26
  See Kitchin Decl. ¶¶ 11–15. “MAC” stands for medium access control, one of three
major tasks that the highly integrated processor provides. Id. ¶¶ 3, 12. The other two task
categories are radio frequency processing and digital signal processing. Id.
27
  Intel concedes that the Wi-Fi card as a whole does not meet the definition of Integrated
Circuit under the Cross License. See Pl.’s Ex. 40 at 30 (contending only that the Wi-Fi
Chips “are Integrated Circuits,” “regardless of whether the chips support wireless functions
and regardless of the unit of sale that Intel makes to its customers”); D.I. 109 at 29
(“Whether the wireless adapter as a whole constitutes an Integrated Circuit is beside the
point.”); id. at 35 (“Intel does not contend that the license grant of Section 3.1 extends to
‘Wireless Communication Modules.’”).
28
  See, e.g., Kitchin Decl. ¶¶ 11–16 (describing an Intel WCM as having a Wi-Fi Chip
mounted on the adapter’s PCB); Pl.’s Ex. 32 ¶ 41 (noting that “an Intel-WiFi chip is
mounted onto a printed circuit board . . . on the Intel 7265 Wi-Fi adapter”).
29
     See Kitchin Decl. ¶¶ 11–16; Pl.’s Ex. 32 ¶ 41.


                                               7
         Intel has produced multiple generations of Intel WCMs and sells them to

Lenovo to provide Wi-Fi functionality in Lenovo computers.30 Below is an image

of the inside of a 2017 Lenovo Thinkpad T470 laptop computer.31 The red circle

highlights the Intel WCM, specifically an Intel Dual Band Wireless-AC 8265

wireless adapter.32




30
     See, e.g., Pl.’s Ex. 1 ¶¶ 38–39; Def.’s Ex. 10.
31
     Kitchin Decl. ¶ 16.
32
 Id. The Intel Dual Band Wireless-AC 8265 wireless adapter is one generation of an Intel
WCM, but is generally representative of all Intel WCMs.


                                                8
           The next images zero in on that Intel WCM: the picture on the left shows the

Intel WCM with the adapter’s cover intact, and the picture on the right shows the

Intel WCM with the cover removed.33 As highlighted in red, a single large Integrated

Circuit—a Wi-Fi Chip—is mounted on the Intel WCM’s adapter board.34




           In 2011, five years after executing the Cross License, Sanyo sold a large

portfolio of “Wi-Fi Patents” related to wireless communication to nonparty Hera

Wireless S.A., a patent enforcement entity (“Hera”).35 In the sale, Sanyo assigned

only those rights “as would have been held and enjoyed by [Sanyo] had th[e]

Assignment not been made.”36 Sanyo did not specifically identify the Cross License




33
     Id. ¶ 14.
34
     Id.
35
     See Am. Compl. ¶¶ 9, 97; Def.’s Ex. 8; D.I. 108, Ex. 2; D.I. 108, Ex. 4.
36
     D.I. 108, Ex. 4 at SANYO0006164; D.I. 108, Ex. 3 at SANYO0006161.


                                               9
to Hera as an encumbrance on Sanyo’s rights.37 In exchange for the Wi-Fi Patents,

Hera agreed to give Sanyo, inter alia, a percentage of the revenues that Hera collects

in the future through its efforts to license and enforce the Wi-Fi Patents.38

         In August 2017, Hera and its authorized licensing company, Sisvel UK

Limited (“Sisvel”) sued Lenovo and other companies for patent infringement in the

United States District Court for the District of Delaware.39 Hera and Sisvel alleged

that Lenovo products that use Wi-Fi Chips in Intel WCMs infringe nine of the Wi-

Fi Patents that Hera acquired from Sanyo.40 The suit specifically identifies and



37
  See Def.’s Ex. 17 at 3 (stating that “Sanyo admits only that it did not inform Hera of the
Cross License,” and that “Sanyo admits that Sanyo identified to Hera licensees to the
Assigned Patents, and that Intel was not identified to Hera as a licensee”); see also D.I.
108, Ex. 2; D.I. 108, Ex. 4.
38
     See, e.g., Def.’s Ex. 8 § 3.1.
39
   See, e.g., Am. Compl. ¶¶ 11–12; Countercl. ¶¶ 16–18. The Hera suits include the
following: Hera Wireless SA v. Lenovo Holding Company, Inc., Civ. No. 1-17-cv01088-
RGA (D. Del.); Hera Wireless SA v. LG Electronics, Inc., Civ. No. 1-17-cv01089-RGA
(D. Del.); Hera Wireless SA v. Amazon.com, Inc., Civ. No. 1-17-cv-00947-RGA (D. Del.);
Hera Wireless SA v. ARRIS Group, Inc., Civ. No. 1-17-cv-00948-RGA (D. Del.); Hera
Wireless SA v. Belkin International, Inc., Civ. No. 1-17-cv-00949-RGA (D. Del.); Hera
Wireless SA v. Buffalo Americas, Inc., Civ. No. 1-17-cv-00950- RGA (D. Del.); Hera
Wireless SA v. Netgear, Inc., Civ. No. 1-17-cv-00951-RGA (D. Del.); Hera Wireless SA v.
Roku, Inc., Civ. No. 1-17- cv-00952-RGA (D. Del.).
40
  See, e.g., Am. Compl. ¶¶ 11–12; Countercl. ¶¶ 16–18. The Wi-Fi Patents are U.S. Patent
Nos. 7,369,878; 7,454,234; 7,873,389; 7,962,103; 8,295,400; 8,412,115; 8,737,377;
8,934,851; and 9,270,024. E.g., Countercl. ¶ 16. The lawsuit against Lenovo has been
stayed pending completion of inter partes review proceedings at the Patent Trial and
Appeal Board of the United States Patent and Trademark Office regarding eight of the nine
asserted patents. To date, all challenged claims have been found unpatentable, and Hera
has appealed to the United States Court of Appeals for the Federal Circuit. Counsel
Decl. ¶¶ 19–20; Def.’s Ex. 18.


                                            10
accuses nine generations of Intel WCMs that use Wi-Fi Chips as the source of

infringement.41

         Intel later learned that Sanyo had never informed Hera about the existence or

terms of the Cross License.42 Intel brought the Cross License to Hera’s attention and

asked Hera to dismiss the claims targeting any Lenovo computer that is equipped

with an Intel WCM that includes a Wi-Fi Chip. Intel reasoned that the Cross License

authorized Intel to sell to Lenovo Intel WCMs that include Wi-Fi Chips and that,

because the Wi-Fi Chips substantially embody the claims under Hera’s infringement

theory, the patents were exhausted as to Lenovo computers using the Wi-Fi Chips.43

Hera refused to dismiss the claims.44




41
     See, e.g., Def.’s Ex. 10.
42
     See Def.’s Ex. 17 at 3.
43
   See Def.’s Ex. 19. The doctrine of patent exhaustion limits the patent rights that survive
the initial authorized sale of a patented item and the patentee’s right to control what others
can do with an article embodying or containing an invention. Under the doctrine, “the
initial authorized sale of a patented item terminates all patent rights to that item.” Quanta
Comput. Inc. v. LG Elecs., Inc., 553 U.S. 617, 625 (2008). However, “[e]xhaustion is
triggered only by a sale authorized by the patent holder.” Id. at 636. Thus, “if a patentee
has not given authority for a licensee to make a sale, that sale cannot exhaust the patentee’s
rights.” Purdue Pharma L.P. v. Collegium NF, LLC, 2019 WL 2525399, at *4 (D. Del.
June 19, 2019) (quoting Impression Prods., Inc. v. Lexmark Int’l, Inc., 137 S. Ct. 1523,
1535 (2017)). But if authorized, the sale exhausts the patentee’s monopoly over the item
and gives the purchaser, or any subsequent owner, a right to use or resell that article. See
Bowman v. Monsanto Co., 569 U.S. 278, 283 (2013).
44
     See Def.’s Ex. 20.


                                             11
          In February 2018, Intel raised the issue with Sanyo and invoked the Cross

License’s dispute resolution procedures.45        Intel and Sanyo met three times,

including once with a mediator.46 The parties’ efforts were unsuccessful.

          Sanyo filed this action in October 2018.47 In September 2019, Sanyo filed the

operative amended complaint (the “Amended Complaint”).48 Count I seeks a

declaratory judgment of the parties’ rights under the Cross License, specifically

requesting an order that the Cross License does not authorize Intel to make or sell

WCMs and that any of Intel’s customers’ products incorporating Intel’s WCMs are

not licensed or authorized under the Cross License.49 Count II asserts a claim for

intentional interference with performance of contract by a third party, specifically

Hera.50        Count III asserts a claim for intentional interference with another’s

performance of his own contract.51 Count IV asserts a claim for trespass to chattels.52

And Count V seeks reformation of the Cross License “[i]n the event that it is




45
     See Def.’s Ex. 21.
46
     See id.; D.I. 109 at 16.
47
     D.I. 1.
48
     See generally Am. Compl.
49
     Id. ¶¶ 120–48.
50
     Id. ¶¶ 149–56.
51
     Id. ¶¶ 157–67.
52
     Id. ¶¶ 168–79.


                                            12
determined that the Cross License [], as written, licenses Intel to make and sell

WCM.”53

         Intel filed its Answer and Counterclaim in October 2019.54 Count I alleges

that Sanyo breached the Cross License by assigning the Wi-Fi Patents to Hera.55

Count II seeks a declaratory judgment that the Wi-Fi Patents are subject to the Cross

License; that Intel’s Integrated Circuits, specifically the Wi-Fi Chips that perform

wireless communication functionality, are licensed under the Cross License; and

that, therefore, the Cross License does not foreclose the production and sale of Intel

WCMs.56

         After substantial discovery, the parties turned to summary judgment to resolve

the pending claims. The parties filed and briefed cross motions on Count I of the

Counterclaim, concerning whether Sanyo’s Hera assignment breached the Cross

License.57 The parties also filed and briefed cross motions on Count I of the

Amended Complaint and Count II of the Counterclaim, concerning whether Intel’s

Wi-Fi Chips are licensed under the Cross License when used in Intel WCMs.58 In



53
     Id. ¶ 186; see also id. ¶¶ 180–85, 187.
54
     See generally Countercl.
55
     Id. ¶¶ 60–77.
56
     Id. ¶¶ 78–87.
57
     See D.I. 108; D.I. 128; D.I. 133; D.I. 139.
58
     See D.I. 109; D.I. 122; D.I. 134; D.I. 143.


                                               13
particular, Intel moved on the grounds that the Wi-Fi Chips that are sold to Lenovo

as a component of Intel WCMs are licensed;59 Sanyo cross-moved on the grounds

that “Intel does not have a license [to] sell Wi-Fi adapters or Wi-Fi chips as

components of Wi-Fi adapters under Section 3.1 of the Cross License.”60 Finally,

Intel sought summary judgment on Count V of the Amended Complaint, contending

that Sanyo’s reformation claim is barred by the Cross License’s integration clause.61

The parties briefed these motions (the “Motions”) as of November 3.62

         I heard argument on the Motions on November 18.63 I took the Motions under

advisement only with respect to the Cross License’s scope and the availability of

reformation.64 The remaining issues depend at least in part on the outcome of this

decision and therefore remain pending.65



59
     D.I. 109, Mot.
60
     D.I. 122, Mot.
61
     See D.I. 109.
62
     See D.I. 109; D.I. 122; D.I. 134; D.I. 143.
63
     See D.I. 155 [hereinafter “Hr’g Tr.”].
64
     Id. 69–70.
65
  After argument, I concluded that judicial economy would be best served by handling the
remaining issues in phases. Today, I adopt Intel’s reading of the Cross License and
conclude its integration clause does not bar reformation. The next phase of litigation will
focus on the parties’ negotiation history and whether there are genuine issues of material
fact that preclude summary judgment on reformation, as well as whether Sanyo breached
the Cross License via the Hera assignment and its involvement or lack of involvement in
the underlying infringement litigation. See Hr’g Tr. 69–71. A scheduling conference is
set in the coming weeks.


                                               14
      II.      ANALYSIS

            Summary judgment is appropriate where there is no genuine dispute of

material fact and the moving party is entitled to judgment as a matter of law.66

            Where the parties have filed cross motions for summary judgment and
            have not presented argument to the Court that there is an issue of fact
            material to the disposition of either motion, the Court shall deem the
            motions to be the equivalent of a stipulation for decision on the merits
            based on the record submitted with the motions.67

In cases involving questions of contract interpretation, like this one, the Court will

grant summary judgment in two scenarios: (1) when the contract is unambiguous,

or (2) when the extrinsic evidence fails to create a triable issue of material fact.68

Accordingly, “[s]ummary judgment is the proper framework for enforcing

unambiguous contracts because there is no need to resolve material disputes of

fact.”69

            The parties dispute whether the Cross License, as written, licenses Wi-Fi

Chips when mounted on cards or adapters, as in an Intel WCM. The parties agree

that the Cross License’s language is clear and unambiguous and that there are no




66
     Ct. Ch. R 56(c).
67
     Id. 56(h).
68
  E.g., GRT, Inc. v. Marathon GTF Tech., Ltd., 2012 WL 2356489, at *4 (Del. Ch.
June 21, 2012).
69
     HIFN v. Intel Corp., 2007 WL 1309376, at *9 (Del. Ch. May 2, 2007).


                                              15
genuine disputes of material fact.70 Thus, the Cross License’s scope, the parties’

rights thereunder, and reformation’s availability as a remedy based on the Cross

License’s plain language are suited for resolution on the Motions.

             A.      Section 3.1 Of The Cross License Permits Intel To Use Wi-Fi
                     Chips In Intel WCMs.

          The parties’ cross motions pose the question of whether Intel has engaged in

a licensed activity by placing the Wi-Fi Chips on adapter boards to form Intel

WCMs.71 Section 3.1(a) permits Intel to “make, use, sell (directly and/or indirectly),

offer to sell, import and otherwise dispose of all Intel Licensed Products.”72 Section

1.13 defines “Intel Licensed Product” as “any product that constitutes an Integrated

Circuit, and that if sold, is sold by Intel or an Intel Licensed Subsidiary as its own

product . . . and not on behalf of another, provided that Intel Licensed Product shall

not include any Sanyo Proprietary Product.”73

          I conclude that the Wi-Fi Chips are and remain Intel Licensed Products when

used or disposed of on an adapter board to form Intel WCMs. I also conclude that

the Cross License broadly permits Intel to use or dispose of the Wi-Fi Chips, and




70
     See Hr’g Tr. 68–69.
71
     See, e.g., id. 45–46.
72
     Cross License § 3.1(a).
73
     Id. § 1.13.


                                           16
that mounting them on adapter cards, even for eventual sale, is such a permitted use

or disposal.

                      1.    The Wi-Fi Chips Are Intel Licensed Products
                            Under Section 1.13.

           The parties’ dispute centers on the proper reading of Section 1.13’s phrase

“any product that constitutes an Integrated Circuit,” and the object or “product” it

encompasses.        The primary issue is whether the “product that constitutes an

Integrated Circuit” is the Wi-Fi Chip regardless of its installation in an Intel WCM,

or the Intel WCM as a unit.74 I conclude that the “product” is the Wi-Fi Chip, not

the Intel WCM. The rest of Section 1.13’s requirements readily apply to the Wi-Fi

Chip.

                              a.    Under Section 1.13, The Wi-Fi Chip Is A
                                    “Product.”

           Hera’s infringement allegations against Intel focus on the alleged misuse of

the Wi-Fi Chips contained in Intel WCMs, not the Intel WCMs as a whole. Intel

therefore seeks summary judgment on the grounds that the Wi-Fi Chips are licensed,

asserting that a Wi-Fi Chip is a “product that constitutes an Integrated Circuit” even

when a part of an Intel WCM, such that Section 3.1’s license encompasses the Wi-

Fi Chips that are sold as components of Intel WCMs. Intel does not assert that Intel




74
     Id.


                                            17
WCMs themselves qualify as an Integrated Circuit or Intel Licensed Product, nor

that Intel WCMs are licensed under the agreement.75

         Sanyo presses that the “product” under Section 1.13 is the Intel WCM as a

whole, not the Wi-Fi Chip as a component. Under that theory, Sanyo concludes that

the license does not encompass Intel WCMs. Sanyo’s argument is incongruent with

the underlying infringement dispute, and, more importantly, is unsupported by the

plain language of the Cross License.

         The plain meaning of Section 1.13 indicates that the “product” in question is

the Wi-Fi Chip, in isolation or as a component of an Intel WCM. Section 1.13

broadly includes “any product” in the definition of Intel Licensed Product, so long

as it “constitutes an Integrated Circuit.”76 Merriam-Webster defines “product” as

“something produced.”77 Intel produces Wi-Fi Chips.78 Therefore, the Wi-Fi Chip

is a “product” under the Cross License’s plain terms, even as a component of an Intel

WCM. Other sections of the Cross License use the term “product” according to its




75
     See D.I. 109 at 27; D.I. 134 at 8–9.
76
     Cross License § 1.13 (emphasis added).
77
     Product,     Merriam-Webster        Online     Dictionary,     https://www.merriam-
webster.com/dictionary/product (last visited February 25, 2021).
78
    See also Produce, Merriam-Webster Online Dictionary, https://www.merriam-
webster.com/dictionary/produce (last visited February 25, 2021) (defining “produce” as
“to compose, create, or bring out by intellectual or physical effort” or “to make available
for public exhibition or dissemination”).


                                              18
common and ordinary meaning of “something produced,” and use it to refer to

components of a larger product.79

       Sanyo tries to muddy this straightforward conclusion with three unsuccessful

arguments. First, Sanyo argues that this plain definition of “product” would render

Section 3.6 of the Cross License ambiguous. Section 3.6(h) provides in part that




79
  Section 1.33 defines “Sanyo Proprietary Product.” Cross License § 1.33. The definition
includes “CCB Circuitry” and further defines that term to mean certain “circuit blocks”
and “circuitry.” Id. Circuitry is a component integrated into a larger product (e.g., a
semiconductor chip), yet it qualifies as a “Sanyo Proprietary Product.” Section 1.33 also
notes that “CCB Circuitry” “shall not include any other product or circuitry.” Id. The
language “other product” in the definition of “CCB Circuitry” makes clear that CCB
Circuitry is itself a product.
       Section 1.13 provides, “Intel Licensed Product shall not include any Sanyo
Proprietary Product.” Id. § 1.13. This language contemplates that one product could
include another absent such a prohibition.
        And Section 3.3(b) provides that “[t]he Parties understand and acknowledge that a
Party’s Licensed Products may consist of firmware and drivers.” Id. § 3.3(b). Thus, the
term “product” refers to “firmware” and “drivers,” which are components of an Integrated
Circuit. And while Sanyo attempts to circumvent Section 3.3’s illustration by arguing that
firmware and drivers are supplied separately from an Integrated Circuit, Section 3.3(b) says
no such thing. Instead, the provision describes distributing firmware and drivers using a
“single master copy” without requiring separate shipments. Section 1.6 makes clear that
such firmware and drivers can be “shipped with such integrated unit(s) and/or circuit(s).”
Id. § 1.6. Contrary to Sanyo’s reading, Section 3.3(b) shows the term “product” may extend
to components of a larger object.
        Finally, the Cross License contains another example of licensing a part of a whole
where other parts of that whole may not be licensed. The last sentence of Section 1.6
explains that “if an integrated unit contains circuitry that satisfies the above definition but
also contains circuitry that would satisfy the definition of Solar Cell, Liquid Crystal
Display or Electroluminescence Display, only that circuitry within the integrated unit that
satisfies the above definition shall be deemed an Integrated Circuit.” Id. Accordingly, that
circuitry does not lose its status as an Integrated Circuit and its associated rights simply
because it is one component in a larger scheme.


                                              19
Intel will grant a license to any entity that Sanyo divests so long as the divested

entity’s “cumulative net sales of products that constitute Sanyo Licensed Products”

in the previous year does not exceed three billion dollars.80 As with Intel Licensed

Product, the Cross License defines Sanyo Licensed Product as “any product that

constitutes an Integrated Circuit.”81 Sanyo argues that using the common and

ordinary meaning of “product” in applying Section 3.6(h) would make it

“impossible” to determine net sales of Sanyo Licensed Products under that section

because a component part, like a Wi-Fi Chip sold as part of an adapter—does not

“have a price per unit.”82

          Sanyo’s argument is flawed in two respects. First, it presupposes that a

Licensed Product under the Cross License must, or certainly will, be sold. As

explained in more detail infra, the Cross License licenses actions in addition to sales.

Sections 1.13 and 3.1 contemplate a sale as a possibility, but do not require it.

Second, Sanyo’s argument ignores the fact that a product within a component can

have independent value, and that the value of the larger object in which it is

incorporated can be apportioned to each of its components. As Sanyo’s corporate

representative acknowledged, “Integrated Circuits” sold in retail packages,



80
     Cross License § 3.6(h)(1)(i).
81
     Id. § 1.30.
82
     D.I. 122 at 4, 42–43.


                                          20
including other items such as fans and heat sinks, would nevertheless be licensed,83

even though such sales would require the very apportionment exercise that Sanyo

deems impossible.

         Sanyo’s second argument against the common and ordinary meaning of the

term “product” is that it renders part of the definition of “Integrated Circuit” in

Section 1.6 meaningless. Section 1.6 offers two definitions of an Integrated Circuit.

The first, Section 1.6(a), undisputedly encompasses a standalone Wi-Fi Chip.84

Section 1.6(b) provides an additional definition of “an integrated unit” that (1)

“consist[s] of one or more units falling within the terms of Section l.6(a), on one or

more substrates”; (2) “has associated with such integrated unit conductive leads,

and/or conductive pads, and/or conductive traces and/or wire bonds and/or

conductive bumps and/or solder balls”; and (3) is “sealed in one package; or

physically integrated and sold as a unit primarily comprising a circuit assembly, the

material function of which is to perform general computing tasks . . . and/or to store

data . . . .”85 Sanyo contends equating a Wi-Fi Chip with a “product,” rather than


83
     See Pl.’s Ex.16 at 162–163.
84
  Cross License § 1.6(a) (defining “Integrated Circuit” as “an integrated unit comprising
one or more active and/or passive circuit elements associated on one or more
semiconductor substrates, such unit forming, or contributing to the formation of, a circuit
for performing electrical functions (including, if provided therewith, housing and/or
supporting means)”).
85
  Id. § 1.6(b)(1)–(3); see also id. § 1.6 (“The definition of ‘Integrated Circuit’ shall also
include, without limitation, any and all firmware, microcode and drivers, if needed to cause
such integrated unit(s) and/or circuit(s) to perform substantially all of its (their) intended

                                             21
limiting “product” to the larger assembly containing the Wi-Fi Chip, would render

Section 1.6(b) meaningless as “an inconsequential expansion of the license right to

merely cover additional conventional electrical components” like the PCB.86

         But Section 1.6(b) covers assemblies of multiple chips and other technology

that allows them to connect and cooperate, above and beyond inventions embodied

by the single semiconductor chip defined in Section 1.6(a). Calling that singular

chip a “product” under Section 1.13 licenses that chip as an Intel Licensed Product

(assuming the other requirements of Section 1.13 are met). Licensing the chip does

not transform any broader assembly of which it is a component into an Integrated

Circuit or Intel Licensed Product. Such a broader assembly is licensed only if it

meets other licensing requirements, like those in Section 1.6(b). Invoking the plain

and ordinary meaning of “product” in Section 1.13 does not render Section 1.6(b)’s

definition of Integrated Circuit meaningless.

         Finally, Sanyo is correct that an Intel WCM is a “product” in that it is

something Intel produces. But Intel WCMs can be products, and their component

Wi-Fi Chips can also be products; either can only be an Intel Licensed Product by

“constitut[ing] an Integrated Circuit” and meeting the other requirements of Section




hardware functionality, whether or not such firmware, microcode or drivers are shipped
with such integrated unit(s) and/or circuit(s) or are installed at a later time.”).
86
     D.I. 122 at 41.


                                          22
1.13.87 Nothing in the plain language mandates limiting “product” to the Intel

WCM, to the exclusion of its component Wi-Fi Chip.

                                b.     The Wi-Fi Chips Satisfy Section 1.13’s
                                       Other Requirements.

         Having determined that a Wi-Fi Chip is a “product” under Section 1.13, the

other provisions of that Section readily apply. First, Wi-Fi Chips “constitute[] an

Integrated Circuit.”88 In Sanyo’s words, the parties agree that this language means

that “the product must be or is an Integrated Circuit.”89 They also agree Wi-Fi Chips

are Integrated Circuits.90           The plain meaning of “constitutes” supports this

equivalency. Merriam-Webster defines “constitute” as “make up, form, compose.”91

“Constitute,” “compose,” and “comprise” are interchangeable;92 other synonyms for

“constitute” include “form, make up.”93 “Compose” means “to form by putting


87
  See Cross License § 1.13; see also Hr’g Tr. 17 (“The wireless adapter can be a product
and also the chip itself is a product. And what we know is that Intel’s chips constitute an
Integrated Circuit and would be licensed under the plain language of the cross license.”).
88
     Cross License § 1.13.
89
     Hr’g Tr. 38; see also id. 21–22, 39.
90
     See id. 32; see also id. 18, 20, 29.
91
      Constitute,   Merriam-Webster       Online    Dictionary,     https://www.merriam-
webster.com/dictionary/constitute (last visited February 25, 2021) (offering as examples
that “12 months constitute a year,” that “high school dropouts . . . constitute a major
problem in large city slums,” that “[w]omen constitute 70 percent of the student
population at the college,” and that “nine players constitute a baseball team”).
92
   See Comprise, Merriam-Webster Online Dictionary, https://www.merriam-
webster.com/dictionary/comprise (last visited February 25, 2021).
93
     Constitute, Merriam-Webster Online Dictionary, supra note 91 (listing synonyms).


                                              23
together” or “to form by the substance of.”94 “Make up” means “to form by fitting

together or assembling” or “to combine to produce (a sum or whole).”95 And “form”

means “to serve to make up or constitute : be an essential or basic element of.”96

Therefore, a Wi-Fi Chip “constitutes an Integrated Circuit” and is a “product that

constitutes an Integrated Circuit” under Section 1.13.97




94
     Compose,     Merriam-Webster       Online     Dictionary,   https://www.merriam-
webster.com/dictionary/compose (last visited February 25, 2021).
95
    Make Up, Merriam-Webster Online Dictionary, https://www.merriam-
webster.com/dictionary/make%20up (last visited February 25, 2021).
96
      Form,     Merriam-Webster         Online     Dictionary,         https://www.merriam-
webster.com/dictionary/form (last visited February 25, 2021).
97
   Sanyo contends that by adopting the plain meaning of the term “constitutes,” Intel reads
the word “product” out of the definition of Intel Licensed Product. D.I. 122 at 4. Sanyo
contends that “Intel is effectively rewriting the definition of Intel Licensed Product to read,
in part, ‘any product that constitutes an Integrated Circuit.’” D.I. 143 at 3. Sanyo’s position
fails for two reasons.
       First, the Court’s analysis gives meaning to each word of Section 1.13, including
“product” and “constitutes.” The Wi-Fi Chip is a product, and it constitutes an Integrated
Circuit in that the sum of its parts makes up an Integrated Circuit. See Constitute, Merriam-
Webster Online Dictionary, supra note 91 (offering as an example that “12 months
constitute a year,” indicating that a whole is constituted by the sum of its parts). The plain
meaning of the term supports this equivalency.
        Second, Section 1.6 undermines Sanyo’s position that the language of Section 1.13
“forecloses sale of Integrated Circuits as a component of a product.” D.I. 122 at 47.
Reading the Cross License as a whole indicates that the parties drafted Section 1.13 to read
“any product that constitutes an Integrated Circuit” to account for Section 1.6(b), which
allows a “product” with multiple parts to “constitute an Integrated Circuit. See Cross
License § 1.6(b). By drafting Section 1.13 to read “any product that constitutes an
Integrated Circuit,” rather than “any Integrated Circuit,” the parties built in necessary
leeway to address inventions, present and future, that may satisfy the pluralities of Section
1.6(b).


                                              24
           Next, Section 1.13 mandates “that if sold,” the product constituting the

Integrated Circuit must be “sold by Intel or an Intel Licensed Subsidiary as its own

product . . . and not on behalf of another.”98 Sanyo contends that Intel cannot

reconcile its interpretation of “product” with this language in Section 1.13 because

Intel sells Intel WCMs, not Wi-Fi Chips as standalone products. But the plain

language of Section 1.13 does not require that any product thereunder be sold, and

is not confined to products that are in fact sold by Intel. Instead, Section 1.13

requires that Intel sell any product “as its own” only “if sold” at all.99 Broadly

drafted, Section 1.13 accounts for the reality that Intel may or may not sell “any

product that constitutes an Integrated Circuit.” As discussed below, this reading is

consistent with Section 3.1(a).100

           Finally, Section 1.13 requires that the “Intel Licensed Product shall not

include any Sanyo Proprietary Product.”101 There is no dispute that each of Intel’s

Wi-Fi Chips has no circuitry or other technology related to any “Sanyo Proprietary

Product” as identified and defined in Section 1.33 of the Cross License. Each Wi-



98
     Cross License § 1.13 (emphasis added).
99
     Id.
100
   Even if I were to conclude that the Wi-Fi Chips are technically “sold” when sold as a
component of Intel WCMs, the chips would satisfy this requirement of Section 1.13: the
Wi-Fi Chips are proprietary to Intel and are sold with Intel’s logo, as components of larger
adapters which are also proprietary to Intel and sold with Intel’s logo.
101
      Cross License § 1.13.


                                              25
Fi Chip uses a proprietary Intel design.102 Because the Wi-Fi Chips do not include

any Sanyo Proprietary Product, they satisfy that requirement of Section 1.13.

            The Wi-Fi Chips are products that constitute Integrated Circuits and do not

include any Sanyo Proprietary Product. Hence, the Wi-Fi Chips are Intel Licensed

Products under Section 1.13 and are licensed under Section 3.1.

                       2.     Under Section 3.1, Intel May “Use” Or
                              “Otherwise Dispose Of” The Wi-Fi Chips As
                              Components Of Intel WCMs.

            The next issue is whether using the Wi-Fi Chips in Intel WCMs fits into one

of the permissible actions under Section 3.1. Intel does not sell Wi-Fi Chips

individually; it sells them as components of Intel WCMs. Section 3.1(a) permits

Intel to “make, use, sell (directly and/or indirectly), offer to sell, import and

otherwise dispose of all Intel Licensed Products.”103 I conclude that placing Wi-Fi

Chips on adapter boards to form Intel WCMs is licensed as “us[ing]” or “otherwise

dispos[ing] of” the Wi-Fi Chips.104

            Section 3.1 grants Intel broad authority to act with respect to the Wi-Fi Chips.

Selling the Wi-Fi chips is only one of at least six actions Intel can take. While “sale”

may be a narrow term, the other actions are more expansive. For example, “use”



102
      Kitchin Decl. ¶ 12.
103
      Cross License § 3.1(a).
104
      Id.


                                               26
means “to carry out a purpose or action by means of.” 105 “Use” of an Intel

Licensed Product, such as a Wi-Fi Chip, can encompass a number of actions,

including incorporating it into or onto an adapter card to enable the card “to carry

out” a wireless communication purpose or function.

         The broadest action is Section 3.1’s catchall: “or otherwise dispose of.”106

“Dispose of” means “to get rid of,” “to deal with conclusively,” “to transfer to the

control of another,” or “to place, distribute, or arrange, especially in an orderly

way.”107 Synonyms include “deposit, emplace, fix, lay, place, position, put, set,

set up, situate, stick.”108 Accordingly, by “placing” or “putting” Wi-Fi Chips on

adapter boards to form Intel WCMs, Intel “otherwise dispose[d] of” the Wi-Fi

Chips.

         Sanyo contends that “‘otherwise dispose of’ may mean a lot of different

things . . . but it doesn’t mean ‘sell’” and that “the word that’s relevant here is ‘sell’

because that’s the activity that’s at issue.”109 Sanyo’s argument that the Cross

License forecloses the use or of disposition of Wi-Fi Chips in Intel WCMs because



105
       Use,     Merriam-Webster         Online     Dictionary,     https://www.merriam-
webster.com/dictionary/use (last visited February 25, 2021).
106
      Cross License § 3.1(a).
107
    See Dispose, Merriam-Webster Online Dictionary,                https://www.merriam-
webster.com/dictionary/dispose (last visited February 25, 2021).
108
      See id. (listing synonyms).
109
      Hr’g Tr. 45.


                                           27
those WCMs are then sold is unsupported by its plain terms. This argument is a

symptom of Sanyo’s misplaced focus on Intel WCMs, rather than the Intel Licensed

Products at issue: the Wi-Fi Chips.

          Sanyo is correct that “otherwise dispose of” does not mean sell and requires

some distinct action under Section 3.1. The product Intel “sells” is the Intel

WCMs.110 Sanyo skips the intermediate, yet critical, step before the sale of Intel

WCMs: placing the Wi-Fi Chip on the adapter board for the purpose of enabling the

adapter to carry out a wireless communication function. Other verbs govern what

Intel does with the licensed Wi-Fi Chips it puts on adapter boards to form Intel

WCMs. The fact that “sale” is a possible and express activity under Section 3.1 does

not preclude licensing the potential intermediate steps of using or otherwise

disposing of the Wi-Fi Chips. Sanyo conceded as much at argument, stating that

Sanyo “wouldn’t necessarily take issue with the idea that [Intel] can put [a Wi-Fi

Chip] on a card, because that might be a use, too.”111

          Sanyo also argues that the Cross License permits Intel to sell the Wi-Fi Chips

only with certain enumerated parts, such as those enumerated in Section 1.6(b), but




110
    See id. 37 (“Intel is not selling Integrated Circuits alone. . . . [I]f we were talking about
selling Integrated Circuits alone, we wouldn’t be having an argument about this. What
they’re doing is selling -- the thing that they’re doing, the thing that they’re selling, are
these [WCMs].”).
111
      Id. 47.


                                               28
not with any type of Wi-Fi adapter card or in any WCM that is not specifically

permitted or enumerated in the agreement.112 But the Cross License is broadly

permissive once the Wi-Fi Chips are “used” or “disposed of.” Nothing in the Cross

License mentions, let alone forbids, the use or disposition of Intel Licensed Products,

such as the Wi-Fi Chips, in WCMs.113 Nothing in the Cross License strips the Wi-

Fi Chip of its license when it is used in an Intel WCM that is eventually sold. The

Cross License prohibited certain combinations; the final sentence of Section 1.6

explicitly excludes Solar Cells, Liquid Crystal Displays, and Electroluminescence

Displays from Integrated Circuits.114 The plain text of the Cross License includes

no such carveout for WCMs.

          The Cross License’s plain terms allow Intel to use or dispose of the Wi-Fi

Chips by placing them on an adapter board to form an Intel WCM. Intel is therefore

entitled to summary judgment on Count I of the Amended Complaint and Count II

of the Counterclaim.

             B.        Reformation Is Not Foreclosed By Section 6.6 Of The Cross
                       License.

          Having determined that Intel’s actions are permitted under the plain text of

the Cross License, I turn to Sanyo’s contention that reformation is appropriate here.


112
      See id. 37–38.
113
      See generally Cross License.
114
      See id. § 1.6.


                                           29
According to Sanyo, interpreting the Cross License to allow Intel to use Wi-Fi Chips

in Intel WCMs that are sold is inconsistent with what the parties agreed upon in

negotiations.115     In response, Intel contends that any claim for reformation is

foreclosed by the integration clause in Section 6.6 of the Cross License.116 I

conclude that Section 6.6 does not foreclose reformation.

         The Court may reform a contract “only when the contract does not represent

the parties’ intent because of fraud, mutual mistake or, in exceptional cases, a

unilateral mistake coupled with the other parties’ knowing silence.”117 “It is true

that evidence of agreements and negotiations prior to the adoption of a fully

integrated contract are admissible to establish grounds for granting or denying the

remedy of reformation.”118 But failure of justifiable reliance is fatal to a claim for

mutual mistake that supports reformation.119 This Court has determined that a


115
   As explained in note 65, supra, Sanyo’s reformation argument will be addressed and
resolved in a future opinion.
116
      See Cross License § 6.6.
117
    Great-W. Invs. LP v. Thomas H. Lee P’rs, L.P., 2011 WL 284992, at *11 (Del. Ch.
Jan. 14, 2011) (quoting James River-Pennington Inc. v. CRSS Cap., Inc., 1995 WL 106554,
at *7 (Del. Ch. Mar. 6, 1995)).
118
      T.P. Inc. v. J&D’s Pets, Inc., 1999 WL 135243, at *5 (Del. Ch. Feb. 26, 1999).
119
   See Progressive Int’l Corp. v. E.I. Du Pont de Nemours & Co., 2002 WL 1558382, at
*7 (Del. Ch. July 9, 2002) (stating that “sophisticated parties may not reasonably rely upon
representations that are inconsistent with a negotiated contract, when that contract contains
a provision explicitly disclaiming reliance upon such outside representations” and
dismissing mistake and fraud claims given anti-reliance integration clause in the written
contract); Great Lakes Chem. Corp. v. Pharmacia Corp., 788 A.2d 544, 555–56 (Del. Ch.
2001) (“[W]ere we to permit plaintiffs’ use of the defendants’ prior representations . . . to

                                              30
plaintiff’s reliance is unreasonable where the parties have agreed to explicit anti-

reliance language in the terms of the governing agreement.120 In Progressive

International Corp. v. E.I. Du Pont de Nemours & Co., then-Vice Chancellor Strine

stated,

         As a general matter, under the objective theory of contracts to which
         Delaware adheres, it is presumed that the language of a contract governs
         when no ambiguity exists. Under the objective theory, “‘intent’ does
         not invite a tour through [the plaintiff’s] cranium, with [the plaintiff] as
         the guide.” This presumption that parties will be bound by the language
         of the contracts they negotiate holds even greater force when, as here,
         the parties are sophisticated entities that bargained at arm’s length.
         More specifically, Delaware courts have held that sophisticated parties
         may not reasonably rely upon representations that are inconsistent with
         a negotiated contract, when that contract contains a provision explicitly
         disclaiming reliance upon such outside representations.121

Delaware’s enforcement of clear anti-reliance provisions reverberates through a long

line of cases.122 “[A] party cannot promise, in a clear integration clause of a



defeat the clear words and purpose of the Final Agreement’s integration clause, contracts
would not be worth the paper on which they are written.” (quoting One-O-One Enters.,
Inc. v. Caruso, 848 F.2d 1283, 1287 (D.C. Cir. 1988)); Liberto v. Bensinger, 1999 WL
1313662, at *14 (Del. Ch. Dec. 8, 1999) (“I believe that, just as the [plaintiff’s] innocent
misrepresentation claim has failed in part due to unjustifiable reliance, their mutual mistake
argument is also flawed because it was they who assumed the risk of the mistake.”).
120
      See, e.g., Progressive Int’l Corp., 2002 WL 1558382, at *7.
121
   Id. (alteration in original) (footnotes omitted) (quoting E. Allan Farnsworth, Farnsworth
on Contracts § 3.6 (2d ed. 2000)).
122
   See, e.g., Prairie Cap. III, L.P. v. Double E Hldg. Corp., 132 A.3d 35 (Del. Ch. 2015);
Abry P’rs V, L.P. v. F & W Acq. LLC, 891 A.2d 1032 (Del. Ch. 2006); Kronenberg v. Katz,
872 A.2d 568 (Del. Ch. 2004); H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129 (Del. Ch.
2003); Progressive Int’l Corp., 2002 WL 1558382.


                                              31
negotiated agreement, that it will not rely on promises and representations outside

of the agreement and then shirk its own bargain in favor of a ‘but we did rely on

those other representations’ . . . claim.”123

          “To be effective, a contract must contain language that, when read together,

can be said to add up to a clear anti-reliance clause by which the plaintiff has

contractually promised that it did not rely upon statements outside the contract’s four

corners in deciding to sign the contract.”124 Such provisions “identify the specific

information on which a party has relied and which foreclose reliance on other

information.”125 “Delaware law does not require magic words.”126

          Section 6.6 of the Cross License is a standard integration clause that does not

include clear anti-reliance language. Section 6.6 provides:

          Entire Agreement. This Agreement embodies the entire understanding
          of the Parties and their Granting Subsidiaries with respect to the subject
          matter hereof, and merges all prior oral or written communications
          between them. Neither of the Parties or their Granting Subsidiaries
          shall be bound by any conditions, definitions, warranties,
          understandings, or representations with respect to the subject matter
          hereof other than as expressly provided herein. No oral explanation or
          oral information by either Party or any Granting Subsidiary shall alter
          the meaning or interpretation of this Agreement. . . .


123
      Abry P’rs, 891 A.2d at 1057.
124
   Prairie Cap. III, 132 A.3d at 51 (internal quotation marks omitted) (quoting
Kronenberg, 872 A.2d at 593).
125
   Id. at 50 (citing RAA Mgmt., LLC v. Savage Sports Hldgs., Inc., 45 A.3d 107, 118–19
(Del. 2012)).
126
      Id. at 51.


                                             32
The first sentence is a standard integration clause. The third sentence is a more

specific integration clause, codifying the parol evidence rule and confining

interpretation to the four corners of the Cross License. The second sentence comes

closest to anti-reliance language, but falls short.

            While “Delaware law does not require magic words,”127 the relevant clauses

of Section 6.6, taken together or standing alone, do not amount to clear anti-reliance

language that forecloses Sanyo from seeking reformation. Section 6.6 does not

include any clear or express statement that Sanyo has contractually promised that it

did not rely upon statements outside the Cross License’s four corners.128 Nor does

Section 6.6 identify the specific information on which Sanyo relied, which would

foreclose Sanyo’s reliance on other information.129

            Instead, Section 6.6 reads as a “standard integration clause alone, which does

not contain explicit anti-reliance representations and which is not accompanied by

other contractual provisions demonstrating with clarity that [Sanyo] had agreed that

it was not relying on facts outside the contract,” and therefore does not suffice to bar

reliance allegations that underlie a mistake theory.130           Delaware Courts have

concluded that similar clauses stating that the contract “contains the final and entire


127
      Id.
128
      See id.
129
      See id. at 50.
130
      Kronenberg, 872 A.2d at 593.


                                              33
Agreement between the parties” and that “neither they nor their agents shall be

bound by any terms, conditions, or representations not herein written” do not amount

to clear anti-reliance language.131 By agreeing not to be bound “by any conditions,

definitions, warranties, understandings, or representations with respect to the subject

matter hereof other than as expressly provided” in the Cross License, Sanyo did not

simultaneously promise that it would not rely on Intel’s representations and

understandings beyond the agreement’s four corners.132 Section 6.6 does not, by

itself, negate any argument that Sanyo justifiably relied on Intel’s representations

during negotiations about WCMs and multi-chip adapters, and therefore does not

foreclose Sanyo’s reformation claim.

      III.   CONCLUSION

         Sanyo’s Motion is DENIED with respect to Count I of the Amended

Complaint and Count II of the Counterclaim. Intel’s Motion is GRANTED with


131
   Two Farms, Inc. v. Davis, Bowen & Friedel, Inc., 2018 WL 2714796, at *4 (Del. Super.
Ct. June 4, 2018) (noting such language does not indicate that the plaintiff “contractually
promised that it did not rely upon statements outside the contract’s four corners in deciding
to sign the contract” (quoting Kronenberg, 872 A.2d at 593)); see also Alltrista Plastics,
LLC v. Rockline Indus., Inc., 2013 WL 5210255, at *5–6 (Del. Super. Sept. 4, 2013)
(denying motion to dismiss fraud claim based on anti-reliance clause in contract that stated:
“The Agreement sets forth the entire understanding between the Parties with respect to the
subject matter herein, and supersedes and replaces the terms of any and all prior
discussions, agreements or understanding between the parties. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties with regard to the subject matter herein other than as
set forth in the agreement.”).
132
      Cross License § 6.6.


                                             34
respect to Count I of the Amended Complaint and Count II of the Counterclaim, and

is DENIED with respect to Count V of the Amended Complaint. The parties shall

submit an implementing order within twenty days of this decision.




                                       35